Citation Nr: 1436592	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-11 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for cataracts, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In a May 2009 decision, the RO denied service connection for hypertension and vision problems, diagnosed as cataracts.  A June 2009 rating decision granted service connection for left ear hearing loss, but denied service connection for right ear hearing loss.

In May 2013, the Veteran testified at a video conference hearing before the undersigned; a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the record and finds that additional development is required before deciding the claims on appeal.

A May 2002 treatment record from the Jackson, Mississippi VA Medical Center reflects that the Veteran received private treatment from West Jackson Clinic prior to enrolling in VA healthcare.  The AOJ should request those records because they may be pertinent to the Veteran's claims for service connection.

Regarding hypertension and cataracts, which was claimed as "vision problems," the Board finds that additional VA examinations and medical opinions are required because while previous medical opinions rendered by VA examiners addressed whether the Veteran's service-connected type II diabetes mellitus caused his hypertension and cataracts, they did not address whether his diabetes mellitus aggravates his hypertension or cataracts.

Finally, the AOJ also should obtain any relevant, ongoing VA treatment records dated from January 2009 to February 2011 and from January 2012 to the present from the Jackson, Mississippi VA Medical Center (VAMC).  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide all records pertinent to evaluation and treatment for hearing loss, hypertension, cataracts, and type II diabetes mellitus from West Jackson Clinic or to provide the necessary release for VA to obtain those private treatment records on his behalf.  All requests and responses for such records should be documented, and all records received must be associated with the claims file.  If any identified records cannot be obtained after reasonable efforts, notify the Veteran of the attempts and allow an opportunity to provide the missing records.

The AOJ should also obtain and associate with the claims file ongoing records of evaluation and treatment for hearing loss, hypertension, cataracts, and type II diabetes mellitus from the Jackson, Mississippi VAMC dated from January 2009 to February 2011 and from January 2012 to the present.

2.  After the above development has been completed to the extent possible, schedule the appropriate VA examination(s) to determine the nature and etiology of the Veteran's hypertension and cataract disabilities.  The entire claims file and a copy of this remand (including access to all records in electronic form) must be made available for review, and such review should be noted in the examination report(s).  All necessary tests and studies should be conducted.  Following a review of the claims file and physical examination, the examiner(s) should respond to the following questions regarding hypertension and for each eye disability, to include cataracts, found on examination: 

a) Indicate whether it is at least as likely as not (a 50 percent or greater probability) that any hypertension or eye disability began in service or is otherwise medically related to military service.

b) If hypertension or an eye disability found on examination did not begin in service or is otherwise not medically related to military service, indicate whether such disability is at least as likely as not (a 50 percent or greater probability) caused by the Veteran's service-connected type II diabetes mellitus.  If not caused by type II diabetes mellitus, then the examiner should opine whether any diagnosed hypertension or eye disability is permanently worsened beyond normal progression (aggravated) by the service-connected type II diabetes mellitus.  If the examiner finds any such disability aggravated by the type II diabetes mellitus, he/she should attempt to quantify the degree of aggravation.

A complete rationale for all conclusions must be included in the report provided.  (Any medical record reviewed and relied on by the examiner must be included in the claims folder).  If the examiner concludes that the Veteran's claimed disabilities are part of a natural progression of hypertension or an eye disability, to include cataracts, the examiner should identify medical evidence in the record that supports that conclusion.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3.  The AOJ must ensure that the medical opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completion of the above actions and any additional development deemed necessary, the AOJ should readjudicate the claims on appeal.  If the benefits sought cannot be fully granted, issue a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



